                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA


JOSHUA CLIFTON JOHNSON,                                )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )        Case No. CIV-19-962-SLP
                                                       )
DAVIS CORRECTIONAL                                     )
FACILITY, et al.,                                      )
                                                       )
         Defendants.                                   )

                                                    ORDER

         Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell entered on January 10, 2020 [Doc. No. 14]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. 1 Therefore, the Court finds that Plaintiff has waived further

review of all issues addressed in the Report and Recommendation. See Moore v. United

States, 950 F.2d 656 (10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d

1057, 1060 (10th Cir. 1996).

         Accordingly, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE.




1
 The case file reflects that the Clerk’s mailing of prior filings to Plaintiff have been returned as undeliverable.
However, it is Plaintiff’s obligation to provide written notice of a change of address. See LCvR 5.4(a) (“Papers sent
by the court will be deemed delivered if sent to the last known address given to the court.”); see also Theede v. United
States Dep’t of Labor, 172 F.3d 1262, 1267-68 (10th Cir. 1999) (pro se plaintiff who failed to provide a change of
address or address correction waived review by failing to make a timely objection).


    IT IS SO ORDERED this 18th day of February, 2020.




                                      

